DETAILED ACTION
Claims 1-6 were filed with the amendment dated 04/23/2021.  Claims 7-20 were canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments and Amendments
Applicant’s amendments overcome the 35 USC 112b rejections set forth in the Office Action dated 10/23/2020.  
With regard to the rejection of claims 1-6 as being unpatentable over Darby in view of Thurman.  The examiner apologizes for not including the reference number.  However, Applicant is correct in understanding that Darby is U.S. Pat. No. 8,459,511 (Cited on IDS dated 02/10/2020).  The amendments to the claims overcome the rejection of Darby in view of Thurman, and have placed the claims into condition for allowance.

Allowable Subject Matter and Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious “sleeve extending through the opening and into the liquid container and configured to receive a dispensing tube; and a valve secured 
The closest prior art of record is Darby (U.S. Pat. No. 8,459,511).  However, it would not have been obvious to modify Darby to arrive at the missing arrangement recited above without improperly modifying the principle of operation of Darby.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA CAHILL/Primary Examiner, Art Unit 3753